Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments dated 05 November 2021 the following has occurred: Claims 1-13 and 15-21 have been amended; claim 14 has been canceled.
Claims 1-13, 15-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite system, method, and non-transitory machine-readable medium for displaying physiological data for a configurable plurality of patients. The limitations of 
Claim 1, which is representative of claims 8 and 15
[…obtain…] information relating to a respective plurality of selections of patients, each plurality of selections corresponding to different selected patients for display […]; for each selection of the plurality of selections of patients received […]: […obtain…] real-time physiological data for each patient of the selection of patients […] corresponding to each patient of the selection of patients; […provide a presentation…] that displays the real-time physiological data for each of the selection of patients to a browser […] associated with the selection of patients, wherein the […presentation…] comprises a plurality of patient specific areas, each patient specific area associated with a respective associated patient of the selection of patients and each being separately configurable to show a different type of real-time physiological data; and […provide…] patient identification information, real-time physiological data, and real-time vital signs data corresponding to the associated patient to the browser […] for display in the […presentation…].
, as drafted, is a system that under its broadest reasonable interpretation, covers a method of managing organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a processor, a memory, a plurality of clinician devices the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for a processor, a memory, a plurality of clinician devices, the claim limitations identified above encompass allowing a clinician to select patients for presentation and organization of data for the clinician to select what data for each of the patients selected to be presented for the clinician to use and monitor (see Applicant’s specification paragraphs [0021]-[0022] and [0027]; describing the interaction of the clinician with patient’s information on the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a processor, a memory, a plurality of clinician devices, that implements the identified abstract idea. The processor, a memory, a plurality of clinician devices are recited at a high level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see applicant’s specification Figures 6-7; paragraphs [0046]-[0055]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims recite the additional element of “receive… using a network protocol… send… using the network protocol”, a plurality of bedside medical devices and a graphical user interface. The “receive… using a network protocol… send… using the network protocol”, steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The plurality of bedside medical devices is recited at a high level of generality (i.e., as a generic medical device for monitoring patient information; see Applicant’s specification paragraph [0048]) and amounts to generally linking the abstract idea to a particular technological environment. The graphical user interface is recited at a high level of generality (i.e., as a general means of output of data on a display of a computer) and amounts to mere output of data on a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a memory, a plurality of clinician devices, to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receive… using a network protocol… send… using the network protocol” , a plurality of bedside medical devices  and a graphical user interface were considered extra-solution activity and/or generally linking the abstract idea to a particular technological environment. The “receive… using a network protocol… send… using the network protocol” step has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The plurality of bedside medical devices has been re-evaluated under the “significantly more” analysis and determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by the prior art of record, use of bedside medical devices to is well-understood, routine, and conventional (see at least, VanGilder (2013/0044111): paragraphs [0052], [0089]; Grassle (2012/00786472012/0078647): paragraphs 
Claims 2-7, 9-13, and 16-21 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 9 and 16 further define the patient specific areas of the user interface, and recites the additional element of “wherein the graphical user interface resizes one or more of the vital signs area and the waveform area responsive to availability of real-time vital sign measurements relating to a specific patient”, however this additional element is recited at a high level of generality (i.e., automatically scaling a display based on available data) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also, as discussed above with respect to integration of the abstract idea into a practical application this additional element was considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” 
Claims 3-5, 10-12 and 17-19 further define elements present on the user interface for user interaction, but does not recite any additional elements sufficient to a practical application or significantly more.
Claims 6-7, 13 and 20-21 further define information about the plurality of patients for monitoring which is part of the abstract idea, and does not recite any additional elements, and therefore cannot provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0044111 (hereafter “VanGilder”; already of record in the IDS), in view of U.S. Patent App. No. 2012/0078647 (hereafter “Grassle”), in view of U.S. Patent App. No. 2014/0310014 (hereafter “Banerjee”).

Regarding (Currently Amended) claim 1, VanGlider teaches a web-based medical system for displaying physiological data for a plurality of patients (VanGilder: Figure 15, paragraph [0011], “A dynamic patient monitoring system… displaying numerical and graphical representation of vital statistics of one or more patients… simultaneously display a patient monitoring network through a hospital Ethernet 1555”. As well as, at least, paragraphs [0052]-[0057], [0089]-[0090]), comprising:
--a processor (VanGilder: Figure 15, and paragraph [0062], “The system further comprises at least one processor”. As well as, at least, paragraphs [0089]-[0091]); and 
--a memory, coupled to the processor, on which are stored instructions for receiving and displaying physiological data for the plurality of patients (VanGilder: Figure 15, paragraph [0027], “receive and display numerical and graphical representations of monitored physiological data from a plurality of patients, wherein the touch screen display is adapted to simultaneously display real time and historic patient data corresponding to a plurality of patients”, and paragraph [0062], “the at least one processor is capable of processing programmatic instructions, has a memory capable of storing programmatic instructions, and employs software comprised of a plurality of programmatic instructions for performing the processes described herein”. As well as, at least, paragraphs [0052]-[0057], [0089]-[0091]), comprising instructions that when executed cause the processor to: 
--receive […admission…] of patients, […] (VanGilder: Figure 6, element 610, and paragraph [0065], “As more patients are admitted to the unit, additional patient zones can be added to the display… a plurality of patient zones are automatically added and displayed in each of a plurality of central monitoring stations whenever a new patient is added to the service… A caregiver can then admit the patient from the central monitoring station”. As well as, at least, paragraphs [0008], [0012]. The Examiner interprets as seen in Figure 6, element 610 there is an option to admit a patient into a particular patient zone to display data for the patient similar 
--receive real-time physiological data for each patient of the […admitted…] patients from a plurality of bedside medical devices corresponding to each patient of the […admitted…] patients (VanGilder: paragraph [0027], “receive and display numerical and graphical representations of monitored physiological data from a plurality of patients… adapted to simultaneously display real time and historic patient data corresponding to a plurality of patients”, paragraph [0052], “The central monitoring station interfaces with bedside monitors and telemetry devices”, and paragraph [0091], “receive information from a central computer 1550. The central computer 1550 processes patient monitoring information received from patient groups 1565, 1570 of a patient monitoring network through a hospital Ethernet 1555”. Also see, paragraphs [0070], [0089]. The Examiner notes as described in paragraph [0089], each bedside monitor corresponds with a patient);
-- […display…] a graphical user interface that displays the real-time physiological data for each of the […admitted…] patients […] (VanGilder: Figures 1, 4-6, 11, 15, paragraphs [0011]-[0012], “Displaying numerical and graphical representation of vital statistics of one or more patients… simultaneously display real time and historic patient data corresponding to a plurality of patients”, paragraphs [0064]-[0066], “FIG. 1 is a screen shot of one embodiment of a display screen of the central monitoring station depicting a number of patients and their associated vital statistics… Although information for only 4 patients is depicted in FIG. 1, the central monitoring station of the present invention has the capability, in one embodiment, to display vital signs for up to 48 patients”, and paragraph [0091], “All of 
--wherein the graphical user interface […] comprises a plurality of patient specific areas, each patient specific area associated with a respective associated patient of the […admitted…] patients and each being separately configurable to show a different type of real-time physiological data (VanGilder: Figures 1, 4-11, 14, paragraph [0012], “display data corresponding to a plurality of patients in a plurality of zones, each patient being allocated one zone, each of the display zones having a size associated therewith”, paragraph [0066], “the present invention allows for dynamic configuring of the display dependent upon patient acuity… the user can adjust the settings displayed so that a more critical patient will have more measured parameters displayed than a less critical patient”, paragraphs [0076]-[0078], “the quick navigation function brings up the settings menu that contains buttons for all measured parameters for that patient. By pressing a parameter button, the caregiver can change settings for that particular parameter… This enables the caregiver to adjust settings for all the parameters from one consistent view… the caregiver can also access additional ECG settings other than Alarms by pressing the Settings tab 840 or the Display tab 845” and paragraph [0089], “Each patient zone 1445 is divided into subsections 1446 to display patient name, bed, numerical and graphical values, alarm states, and other pertinent data”. As well as, at least, paragraphs [0064]-[0066], [0079]-[0080]. The Examiner interprets as shown in Figures 7-10, the clinician can change the setting for a particular patient and open a settings menu, in this menu there is a display tab that allows a user to select which parameters are displayed); and
FIG. 1 is a screen shot of one embodiment of a display screen of the central monitoring station depicting a number of patients and their associated vital statistics… Although information for only 4 patients is depicted in FIG. 1, the central monitoring station of the present invention has the capability, in one embodiment, to display vital signs for up to 48 patients”, and paragraph [0091], “All of the screens 1505, 1510, 1515, 1520 are operably connected to and receive information from a central computer 1550. The central computer 1550 processes patient monitoring information received from patient groups 1565, 1570 of a patient monitoring network through a hospital Ethernet 1555”. As well as, at least, paragraphs [0052], [0089]-[0090]. The Examiner notes the central computer sends the information for display on the screens).
VanGilder may not explicitly teach (underlined below for clarity):
--receive from a plurality of clinician devices information relating to a respective plurality of selections of patients, each plurality of selections corresponding to different selected patients for display by the respective clinician device, the information being conveyed using a network protocol; for each selection of the plurality of selections of patients received from a respective one of the plurality of clinician devices:
--receive real-time physiological data for each patient of the selection of patients from a plurality of bedside medical devices corresponding to each patient of the selection of patients;
-- […display…] a graphical user interface that displays the real-time physiological data for each of the selection of patients […], 
selection of patients and each being separately configurable to show a different type of real-time physiological data; 
Grassle teaches a patient monitoring system in which live streaming (real-time) data is received via the internet (web-based communication) for a plurality of patients and an interface is presented to a user to select patients from the plurality of patients whose live streaming data is received, to view the all of the selected patients live streaming data on an interface (Grassle: Figures 1-4, 10, and paragraphs [0005]-[0008]), in which
--receive from a plurality of clinician devices information relating to a respective plurality of selections of patients, each plurality of selections corresponding to different selected patients for display by the respective clinician device, the information being conveyed using a network protocol (Grassle: Figure 1, paragraphs [0006], “The system includes a user interface to display and receive input with respect to a list of one or more patients one or more associated with a clinician; a control to facilitate user selection of one or more patients from the list”, paragraphs [0024]-[0027], “The CSV includes certain interactions and options to enable health care professionals to add and monitor patient information in real time”, paragraph [0107], “practiced in a networked environment using logical connections to one or more remote computers having processors”. Also see, paragraphs [0030], [0035]. The Examiner interprets that Grassle teaches multiple clinicians (see “logged in as Jane Doe” in Figure 1), and allowing each of these multiple clinician to each add a plurality of patients from a list, to each have their own selected patients for display on their user interface, which teaches what is required under the broadest reasonable interpretation. ); for each selection of the plurality of selections of patients received from a respective one of the plurality of clinician devices:
each plurality of selections corresponding to different selected patients for display by the respective clinician device”; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of VanGlider and Grassle based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Grassle teaches receiving selection of patients for display of the selected patients (see above, but at least Figure 1, paragraph [0006]), and teaches multiple users connected to the system and connections to various devices (see above, but at least Figure 1, paragraph [0107]. The application of the recited selections being different produces no new and unexpected result which would result in patentable significance over the teaching of VanGlider and Grassle; the selections of patients from the various healthcare professionals being different patient does not change how the claim provides each provider their selected patients information based on the user’s selection.
--receive real-time physiological data for each patient of the selection of patients from a plurality of bedside medical devices corresponding to each patient of the selection of patients (Grassle: paragraph [0006], “live streaming data received from one or more monitors for one or more selected patients”, paragraph [0035], “a user can provide a patient name and/or browse a list of available patient(s) to identify one or more patients to be monitored. At 330, real time (e.g., including substantially real time) data for the patient is displayed to the user via the surveillance viewer”);
-- […display…] a graphical user interface that displays the real-time physiological data for each of the selection of patients […] (Grassle: Figure 1, 10, paragraphs [0006], “a control to facilitate user selection of one or more patients from the list; and live streaming data received from one or more monitors for one or more selected patients”, paragraph [0027], allowing clinicians to simultaneously… monitor live data for multiple patients”, paragraph [0030], “a user can search for a patient 110, add a patient 120, drag and drop 130 patient(s) from a list 135 to be monitored, etc. Once a patient is added to the monitoring list, real time… data (e.g., fetal monitor, patient monitor, and/or other waveform data, etc.) 140 can be displayed for one or more selected patients via the display 100”, and paragraph [0107], “practiced in a networked environment using logical connections to one or more remote computers having processors… Such networking environments are commonplace in office-wide or enterprise-wide computer networks, intranets and the Internet and can use a wide variety of different communication protocols… encompass many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like”. Also see, paragraph [0035]), 
--each patient specific area associated with a respective associated patient of the selection of patients and each being separately configurable to show a different type of real-time physiological data (Grassle: Figure 1, element 140, Figure 2A-B, paragraph [0030], “patient monitor, and/or other waveform data, etc.) 140 can be displayed for one or more selected patients via the display 100”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include receiving a plurality of selections of patients to include in a monitoring system and to display data for each of the selected patients in a mulita-patient display on a web-based interface as taught by Grassle within the system of admitting patients into a medical central monitoring system to display real-time information for a plurality of patients in a multi-
VanGlider and Grassle may not explicitly teach (underlined below for clarity):
--send a graphical user interface that displays the real-time physiological data for each of the selection of patients to a browser executing on the respective clinician device associated with the selection of patients,
--wherein the graphical user interface is conveyed using the network protocol and comprises a plurality of patient specific areas,
--send patient identification information, real-time physiological data, and real-time vital signs data corresponding to the associated patient to the browser executing on the respective clinician device for display in the graphical user interface.
Banerjee teaches a web-based system for communicating physiological information of a patient to a mobile device of a care provider, and allowing the care provider to customize which patients are on their dashboard (Banerjee: Figures 1, 7-8, paragraphs [0016]-[0020]), in which
--send a graphical user interface that displays the real-time physiological data for each of the selection of patients to a browser executing on the respective clinician device associated with the selection of patients (Banerjee: Figure 1, 7-8, paragraph [0016], “communicate their blood sugar/blood pressure reading and other vital readings to physicians and/or other health care providers, in a secure manner, in real-time, HIPAA compliant and received medical recommendations quickly over this secure connection”, paragraph [0028], “Software 160 executed by one or more processors of the server 130 sends the data… over a secure socket layer network connection to a care provider terminal 170, which is a mobile terminal in embodiments of the present invention… the software 160 will display the data from the terminal on a GUI (not pictured) viewable on the care provider terminal 170”, paragraph [0033], “server 130 is a web server and, therefore, the terminal 110 and the care provider terminal 170 utilizes thin clients, such as browsers, to access the software 160”. Also see, paragraph [0071]),
--wherein the graphical user interface is conveyed using the network protocol and comprises a plurality of patient specific areas (Banerjee: Figure 1, 7-8, paragraph [0028], “Software 160 executed by one or more processors of the server 130 sends the data… over a secure socket layer network connection to a care provider terminal 170, which is a mobile terminal in embodiments of the present invention… the software 160 will display the data from the terminal and/or data retrieved from a computer readable storage medium 150 on a GUI (not pictured) viewable on the care provider terminal 170”),
--send patient identification information, real-time physiological data, and real-time vital signs data corresponding to the associated patient to the browser executing on the respective clinician device for display in the graphical user interface (Banerjee: Figure 1, 7-8, paragraph [0016], “communicate their blood sugar/blood pressure reading and other vital readings to physicians and/or other health care providers, in a secure manner, in real-time, HIP AA compliant and received medical recommendations quickly over this secure connection”, paragraph [0028], “Software 160 executed by one or more processors of the server 130 sends the data… over a secure socket layer network connection to a care provider terminal 170, which is a mobile terminal in embodiments of the present invention… the software 160 will display the data from the terminal and/or data retrieved from a computer readable storage medium 150 on a GUI (not pictured) viewable on the care provider terminal 170”, paragraph [0033], “server 130 is a web server and, therefore, the terminal 110 and the care provider terminal 170 utilizes thin clients, such as browsers, to access the software 160”. Also see, paragraph [0071]. The Examiner notes the data sent to the browser of the monitoring device includes patient identification information, physiological data and vital signs, see Figures 7-8, 16-18).
One of ordinary skill in the art before the effective filing date would have found it obvious to include sending the user interface and information to be displayed on the user interface to a browser on a remote device as taught by Banerjee within the medical central monitoring system to display real-time information for a plurality of patients in a multi-patient area as taught by VanGilder and Grassle with the motivation of improving mobile physician access to patient vital sign information (Banerjee: paragraphs [0125], [0131]).

Regarding (Currently Amended) claim 3, VanGilder, Grassle, and Banerjee teaches the system of claim 1, and further teaches wherein the graphical user interface further comprises a user interaction element for receiving a selection of patients from a set of available patients for inclusion in the web-based medical system (VanGilder: Figure 6, element 610 and paragraphs [0008], [0012], [0065]; Grassle: Figures 1-4, paragraph [0006], “The system includes a memory to buffer live streaming data for one or more patients. The system includes a user interface to display and receive input with respect to a list of one or more patients one or more associated with a clinician; a control to facilitate user selection of one or more patients from the list; and live streaming data received from one or more monitors for one or more selected patients, wherein the user interface is to facilitate user selection of a patient for a more detailed patient view”, and paragraph [0030], “As demonstrated in FIG. 1, a user can search for a patient, add a patient, drag and drop patient(s) from a list to be monitored, etc.”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, VanGilder, Grassle, and Banerjee teaches the system of claim 1, and further teaches wherein the instructions further comprise instructions that when executed cause the processor to indicate an alarm condition in a patient specific area of the graphical user interface responsive to an alarm condition existing in the real-time physiological data for the associated patient (VanGilder: Figures 4-6A, 8, paragraphs [0017]-[0018], “Display an alarm bar associated with each patient for providing a graphical representation of an alarm history of each patient… assisting a user in setting maximum and minimum threshold values for alarm notification”, and paragraphs [0025]-[0026], “a color coded graphical representation of an alarm history for each of said plurality of patients, wherein said color coded graphical representation of an alarm history displays a frequency, duration, or type of alarm condition experienced by each patient of said plurality of patients”.  As well as, at least, paragraphs [0011]-[0016], [0056]-[0058], [0070]-[0078], [0089]. The Examiner interprets the alarm history displays the specific alarm condition for the patient as the real-time patient data is monitored).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, VanGilder, Grassle, and Banerjee teaches the system of claim 1, and further teaches wherein the graphical user interface further comprises a user interaction element that when selected causes the processor to instantiate an application for displaying historical patient data for the associated patient (VanGilder: Figures 2-3, 6, 6A, 13, paragraphs [0053]-[0054],  “Enables the user to access settings menus and view historical patient information… A dedicated display screen acts as a workstation and allows personnel to view additional individual patient data… The dedicated display screen provides for the integration of real time and historic information. In one embodiment, up to 24 hours of data from within a 72 hour period can be viewed at one time”, paragraph [0058], “The central monitoring station also includes a quick navigation function to allow users easy access to system settings menus… Included in the quick navigation window is a graphical representation of parameter values over a predetermined period of time”, paragraph [0068], “in one embodiment, are four tabs that include Bedside View, Trends, Calcs, and Patient Info. Pressing one of these tabs provides the caregiver historical information and further options related to the patient's vitals, and paragraph [0072], “provides the caregiver with historical data regarding the alarm states experienced by a specific patient”. As well as, at least, paragraphs [0052]-[0059], [0068]-[0069], [0072]-[0074]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claims 8 and 15,
	Claim(s) 8, and 15 is/are analogous to Claim(s) 1, thus Claim(s) 8, and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Regarding claims 10 and 17,
	Claim(s) 10, and 17 is/are analogous to Claim(s) 3, thus Claim(s) 10, and 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

Regarding claims 11 and 18,


Regarding claims 12 and 19, 
	Claim(s) 12, and 19 is/are analogous to Claim(s) 5, thus Claim(s) 12, and 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

Claims 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0044111 (hereafter “VanGilder”; already of record in the IDS), U.S. Patent App. No. 2012/0078647 (hereafter “Grassle”) and U.S. Patent App. No. 2014/0310014 (hereafter “Banerjee”) as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent App. No. 2013/0045685 (hereafter “Kiani”).

Regarding (Currently Amended) claim 2, VanGlider, Grassle and Banerjee teaches the limitations of claim 1, and further teaches wherein each patient specific area comprises at least one of: 
--a patient identification area, configured to display the patient identification information for the associated patient (VanGilder: Figures 1, 3-6, 11, 14, paragraph [0064], “FIG. 1 is a screen shot of one embodiment of a display screen of the central monitoring station depicting a number of patients and their associated vital statistics. The patient name 105 and room number 110 are positioned on the left of the display screen, in a reserved patient information area 115”. As well as, at least, paragraphs [0065]-[0068], [0081], [0089]. The Examiner interprets the patient information area that can be seen in the figures showing name 
--a waveform area, configured to display a selected waveform of the real-time physiological data corresponding to the associated patient (VanGilder: Figures 1, 3-6, 11, 14, paragraph [0052], “numerical and graphical presentation of real time patient vital statistics”, and paragraph [0064], “FIG. 1 is a screen shot of one embodiment of a display screen of the central monitoring station depicting a number of patients and their associated vital statistics… The patients' vital statistics, including both graphical waveform representations 125 and numerical values 130, occupy the remainder of the screen area to the right”. As well as, at least, paragraphs [0012], [0052]-[0055], [0065]-[0067], [0079]-[0084], [0089]. The Examiner interprets as seen in Figure 1, elements 125 and 130 are distinct and separate areas of the display, and as can be seen in the figures a waveform of the patient data is displayed);
--a vital signs area, configured to display the real-time vital signs data for the associated patient (VanGilder: Figures 1, 3-6, 11, 14, paragraph [0052]-[0055], “numerical and graphical presentation of real time patient vital statistics… Physiological data monitored and collected includes pulse oximetry (Sp02), electrocardiograph (ECG), invasive blood pressure (IBP), heart rate, non-invasive blood pressure (NIBP), electroencephalograph (EEG), body temperature, cardiac output, capnography (CO2), and respiration rates”, and paragraph [0064], “FIG. 1 is a screen shot of one embodiment of a display screen of the central monitoring station depicting a number of patients and their associated vital statistics… The patients' vital statistics, including both graphical waveform representations 125 and numerical values 130, occupy the remainder of the screen area to the right”. As well as, at least, paragraphs [0011]-[0012], 0065]-[0067], [0089]. The Examiner interprets as seen in Figure 1, elements 125 and 130 are distinct and 
--an alarm area, configured to display an alarm indication responsive to an alarm condition for the associated patient (VanGilder: Figures 4-6A, 8, paragraphs [0017]-[0018], “Display an alarm bar associated with each patient for providing a graphical representation of an alarm history of each patient… assisting a user in setting maximum and minimum threshold values for alarm notification”, and paragraphs [0025]-[0026], “a color coded graphical representation of an alarm history for each of said plurality of patients, wherein said color coded graphical representation of an alarm history displays a frequency, duration, or type of alarm condition experienced by each patient of said plurality of patients”.  As well as, at least, paragraphs [0011]-[0016], [0056]-[0058], [0070]-[0078], [0089]. The Examiner interprets the display have an area displaying an alarm history for each patient, which displays the alarms the patient has experienced for the respective alarm conditions and thresholds for the respective patient that can be set as seen in Figure 8, for each patient),
--wherein the graphical user interface resizes one or more of the vital signs area and the waveform area […] (VanGilder: paragraphs [0011]-[0012], “the sizes of the patient display zones automatically decrease by an amount sufficient to display the data from the new patient… increasing areas of the remaining of the plurality of zones for displaying additional patient data… each patient zone is dynamically scalable with respect to each other patient zone to allow for the display of additional information for the associated patient”, and paragraph [0065], “additional patient zones can be added to the display, in which case the individual zones will become progressively smaller… In one embodiment, such a decrease is effectuated by decreasing character, font, graph, or icon size while substantially maintaining all of the displayed 
VanGilder, Grassle, and Banerjee may not explicitly teach (underlined below for clarity):
--wherein the graphical user interface resizes one or more of the vital signs area and the waveform area responsive to availability of real-time vital sign measurements relating to a specific patient.
Kiani teaches a system for displaying physiological data of a patient on a user interface that is scalable to increase and decrease sections (waveform and parameter) of the interface in response to the number of parameters (vital signs) received (Kiani: Figures 36-43 and paragraphs [0064]-[0069], [0436]-[0442]), in which
--wherein the graphical user interface resizes one or more of the vital signs area and the waveform area responsive to availability of real-time vital sign measurements relating to a specific patient (Kiani: Figures 37A-F, and paragraph [0437], “FIGS. 37A-F illustrate displays that vary layouts and font sizes according to the number of installed parameters. Horizontal and vertical display formats are shown for displaying eight parameters (FIG. 37A); seven parameters (FIG. 37B); six parameters (FIG. 37C); five parameters (FIG. 37D); four parameters (FIG. 37E); and three parameters (FIG. 37F). Advantageously, font size increases with fewer installed parameters. Further, parameter layout varies according to the number of rows and spacing according to the number of installed parameters. Also, the plethysmograph display increases in size with few installed parameters. In addition, font size of text information scales according to the amount of information displayed, e.g. patient name is displayed in a smaller font when date and time information is added”. As well as, at least, paragraphs [0064]-[0069], [0436]-[0442]. The Examiner interprets the plethysmograph display (waveform display) increases in in size with fewer parameters (absence of a vital sign), and this increase in area of the waveform display decreases the area associated with displaying the physiological parameters (vital sign information)).
One of ordinary skill in the art before the effective filing date would have found it obvious to include expanding the size of the waveform area and shrinking the size of the vital area in response to missing a vital sign as taught by Kiani with the system of using dynamic displays that scale to present as much relevant data on the screen as taught by VanGilder, Grassle, and Banerjee with the motivation of improving the presentation of data in a format to facilitate a desired view to view important information for each patient (VanGilder: paragraphs [0002]-[0010]).

Regarding (Currently Amended) claim 6, VanGilder, Grassle, and Banerjee teaches the system of claim 1, and further teaches wherein a selection of the plurality of selections of patients comprises a plurality of patients at a […medical facility…] that allow transmission of data to the respective clinician device (VanGilder: Figure 15 and paragraphs [0004], “Patient monitoring systems are positioned near hospital beds, typically in critical care units, where they continually monitor patient status and can be viewed by hospital personnel. Information gathered by patient monitoring systems is displayed locally by the bedside and, through the use of a wired or wireless network, is also often displayed remotely at a central monitoring station. The central monitoring station is a centrally located caregiver work area, typically within an intensive or critical care unit, which includes, but is not limited to, display screens, work stations, patient charts, and some medications”, and paragraphs [0089]-[0091], “The central computer processes patient monitoring information received from patient groups 1565, 1570 of a patient monitoring network through a hospital Ethernet”. Also see, Banerjee: Figure 1, paragraphs [0026]).
VanGilder, Grassle, and Banerjee may not explicitly teach (underlined below for clarity):
--wherein a selection of the plurality of selections of patients comprises a plurality of patients at a plurality of different medical facilities that allow transmission of data to the respective clinician device. 
Kiani teaches a system for displaying physiological data of a patient on a user interface that is scalable to increase and decrease sections (waveform and parameter) of the interface in response to the number of parameters (vital signs) received (Kiani: Figures 36-43 and paragraphs [0064]-[0069], [0436]-[0442]), in which
--wherein a selection of the plurality of selections of patients comprises a plurality of patients at a plurality of different medical facilities that allow transmission of data to the respective clinician device (Kiani: paragraph [0139], “the network 610 can interconnect devices from multiple hospitals or clinical locations, which may be remote from one another, through the Internet, a leased line, or the like. Likewise, the various devices 620, 630, 640, and 650 of the clinical network environment 100 may be geographically distributed (e.g., among multiple hospitals)”).
The motivation to combine is the same as in claim 2, incorporated herein. 

Regarding claims 9 and 16, 


Regarding claims 13 and 20,
	Claim(s) 13, and 20 is/are analogous to Claim(s) 6, thus Claim(s) 13, and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2013/0044111 (hereafter “VanGilder”; already of record in the IDS), U.S. Patent App. No. 2012/0078647 (hereafter “Grassle”) and U.S. Patent App. No. 2014/0310014 (hereafter “Banerjee”) as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent App. No. 2012/0278099 (hereafter “Kelly”).

Regarding (Currently Amended) claim 7, VanGilder, Grassle, and Banerjee teaches the system of claim 1, and further teaches wherein a selection of the plurality of selections of patients comprises a plurality of patients whose real-time patient data is collected by medical devices […] (VanGilder: paragraph [0003], “A patient monitoring system is an electronic medical device that measures a patient's various vital signs, collects all measurements as data, and then displays said data graphically and/or numerically on a viewing screen”, and paragraph [0052], “The central monitoring station interfaces with bedside monitors and telemetry devices”. Also see, Rusin: paragraphs [0031]-[0033]).
VanGilder, Grassle, and Banerjee may not explicitly teach (underlined below for clarity):
from a plurality of vendors.
Kelly teaches a web-based patient monitoring system that can receive physiological data real-time and historic, from a plurality of medical devices (different vendors) used to treat patients and gather physiological data (Kelly: Figure 2, element 205 and paragraphs [0023]-[0029]), in which
--wherein a selection of the plurality of selections of patients comprises a plurality of patients whose real-time patient data is collected by medical devices from a plurality of vendors (Kelly: Figure 2, element 205, and paragraph [0023], “Physiologic data elements are received from device 205. A medical device 205 may be any device, stationary or otherwise, that may be used to treat a patient in a hospital, doctor's office, etc. For exemplary purposes only and not limitation, medical devices include cardiac monitors, cardiac output monitors, ICP monitors, ventilators, pumps (e.g., infusion pumps, balloon pumps), and the like”. Also see, paragraphs [0018]-[0019]. The Examiner interprets that any device can be from any vendor of the device).
One of ordinary skill in the art before the effective filing date would have found it obvious to include monitoring a plurality of patients whose data is collected from a plurality of vendor as taught by Kelly with the system of monitoring a plurality of patients at medical facilities from a remote location as taught by VanGilder, Grassle, and Banerjee with the motivation of “allow[ing] clinicians to remotely access, annotate, measure, and save real-time and historical physiologic data” (Kelly: paragraphs [0001]-[0005]).

Regarding claims 21,
.

Response to Arguments
Applicant’s arguments filed 05 November 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 05 November 2021.

Rejections under 35 U.S.C. § 101
Regarding the rejection to claims 1-21, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 

Applicant argues:
When considered properly, the instant claims are similar to Example 37 claim 2 and, as explained below, the arguments made in the current Office Action would make claim 2 of Example 37 not eligible subject matter and thus fail to comply with the PTO's guidance. Therefore, Applicant respectfully requests the withdrawal of the rejections… Under a proper reading of Applicant's claims, a Step 2A Prong 1 analysis leads to the same conclusion: Applicant's claims do not recite a judicial exception… The same is true of Applicant's claims, but here the Office Action fails to follow the PTO's guidance in a way that if applied to Example 37 claim 2 would make the PTO's example eligible claim into a non-eligible claim, indicating the Office Action is in error… The Office Action's arguments improperly point not to limitations found in the claims, but to certain paragraphs in the Specification that recite unclaimed post-display activities, saying that those unclaimed post-display activities "describe[e] the interaction of the clinician with patient's information on the system as human activity." Office Action at 4. This is error. Nothing in Applicant's claims recites any interaction of the clinician with the displayed information… The Office Action's reasoning would make Example 37 claim 2 ineligible, too… Using the Office Action's approach, those unclaimed post-display interactions with the GUI and its rearranged icons would also make Example 37 claim 2 into "certain methods of organizing human activity."… Example 37 claim 2 recites only how the display of those icons is rearranged by the processor based on the user's selection… Just as in Example 37 claim 2, the usage that a clinician or any other person might make of the data displayed by the web-based medical system is not stated in Applicant's claims and is also irrelevant… Both Example 37 claim 2 and Applicant's claims are solely directed to improvements in a GUI and the display of data in that GUI… the result of a proper Step 2A Prong 1 analysis leads to a determination that Applicant's claims are not
 the practical application recited by Applicant's claims eliminates technical problems that have plagued central monitoring systems that typically have fixed (not changeable) lists of patients-typically all patients that require more screen real estate than is needed for the patients whose data clinicians may wish to display… in addition to reducing the screen real estate requirements, the system inherently reduces the amount of computer resources needed to receive and display realtime physiological data, since only those resources needed for displaying the desired data would be required… Thus, even if Applicant's claims employ generic computer components, as noted by the Office Action, that is insufficient to show that the claims do not integrate the judicial exception into a practical application… Applicant's claims result in an improved user interface for electronic devices, in which real-time physiological data is displayed in a GUI only for those patients selected for display on a specific clinician device

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims are more similar to example 37 claim 1, than claim 2, additionally Applicant’s claim when viewed in light of the specification, recites user interaction with a clinician device to receive an output of the selected data for the clinician, which as described in “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. Unlike example 37 claim 2, the claim does not recite any improvements to a user interface, the selection of patients to display, is just organization of data via a user’s interaction with the client device to select what patient’s data to view, no determinations are made by the computer to improve the user interface, the user interface is organized by the user, which is not a technical solution to a technical problem, or an improvement to the use interface. Additionally, Applicant’s specification unlike example 37’s background which is equivalent to a specification, does not recite a technical problem, Applicant is relying on hindsight and VanGlider to provide a technical problem not described in their specification, which is not sufficient to show Applicant’s invention provides a technical solution 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-21, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Claims 1, 8, and 15 
Applicant argues:
Nothing in any combination of Vangilder, Grassle, and Bannerjee discloses a system that allows
different selections of patients to be made and then receive and send real-time physiological data
for each selection of patients to a corresponding clinician device along wth a GUI that displays
the real-time physiological data for the associated patients… the Office Action
recognizes that Van Gilder fails to disclose that feature, but then mischaracterizes Grassle as doing
so. Grassle recites an application that runs on a computer that allows a healthcare professional to
enter a selection of patients and view data for those patients. Nothing in Grassle would suggest to
the person of ordinary skill in the art a system that can receive a plurality of different patient
selections from a plurality of clinician devices, then send to each of the plurality of clinical
devices a graphical user interface (GUI) configured for the respective patient selections and send
the corresponding real-time physiological for the associated patients to those devices. The system
of Grassle only has to deal with a single list of patients. Grassle does not disclose a system that
receives a plurality of different selections of patients from multiple clinician devices then sends
data for those patients and a GUI configured for those selections of patients back to the respective
multiple clinician devices. Rather, Grassle envisions a local system, in which the GUI resides, rather than being sent to it and where the patient list is received and processed locally, rather than
being sent elsewhere for processing.

The Examiner respectfully disagrees.
It is respectfully submitted, the teachings of Grassle teach the argued limitation. In particular Grassle teaches receiving input to select patients for addition to their user interface to monitor their selected patients (see above, but at least figure 1, and paragraph [0006]). prima facie obvious that this means different clinicians can display data for different selections, by each using the system that supports communication with multiple devices and supports multiple user accounts. Additionally, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of VanGlider and Grassle based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Grassle teaches receiving selection of patients for display of the selected patients (see above, but at least Figure 1, paragraph [0006]). The application of the recited selections being different produces no new and unexpected result which would result in patentable significance over the teaching of VanGlider and Grassle; the selections of patients from the various healthcare professionals being different patient does not change how the claim provides each provider their selected patients information. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626